Title: From Thomas Jefferson to Thomas Mann Randolph, 3 June 1803
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Dear Sir
            Washington June 3. 1803. Friday
          
          I am sorry to have to inform you of the dangerous situation of our friend Peter Carr at mr Hollins’s at Baltimore. yesterday was sennight he was taken suddenly & violently ill. gravel entered certainly into the complaint, but whether something bilious was not also a part of it seems doubtful. on Tuesday I recieved from mr Hollins the first information of his illness & danger, & his wish to see Sam Carr. I immediately dispatched an express into the country for him. he came here in the evening when the arrival of a letter of that morning’s date from mr Hollins informed us he was worse, & that blisters were applied. Sam set off yesterday morning and in the evening I recieved a letter from Genl. Smith dated 6. aclock the evening before (Wednesday) that the blisters on his back & ankles had raised & were painful. from appearances, he said, he should expect he would recover, but the Doctors do not believe it possible that he can. the mouth of the bladder they say is stopped. ‘my hope, he sais, arises from a small discharge of urine this afternoon. he scarcely appears to expect a recovery and has in consequence made his will this morning.’   I must pray you to prepare my sister by information of his being very seriously ill, & that Sam is gone on to him: this should be without delay; because the next post will certainly bring you the issue whether favourable or unfavourable. it will be 5. days before another post. my tenderest love to my dear Martha & affectionate salutations to yourself.
          
            P.S. I recieved last night a letter from T. Eston Randolph. he has taken a place near Dungeoness, so declines Shadwell.
          
        